DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 18, 2021 has been entered.  Claims 1 and 3-6 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claim 2.  Applicant’s amendments to the specification have overcome the drawing objections previously set forth in the Non-Final Office Action mailed December 17, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Archibald et al. (U.S. 2006/0116588 A1) (hereinafter – Archibald) in view of Rastegar et al. (U.S. 2008/0045866 A1) (hereinafter – Rastegar).
	Re. Claim 1: Archibald teaches 
a sensor assembly (Fig. 1, sensor interface assembly 38), 

wound around a part to be measured (Fig. 1, showing device applied to palmar side of wrist 22),
and receives supply of a pressurizing fluid to press the part to be measured (Paragraph 0026: “Cylinder 28, under the control of monitor 26, supplies fluid pressure through cable 32 to wrist assembly 24 to produce the varying hold down pressure”), and 
the sensor assembly disposed at a portion of an inner peripheral surface of the pressing cuff which should face an artery of the part to be measured (Fig. 1, sensor interface assembly 38 facing inner peripheral surface of pressing cuff) 
to detect pressure applied to an artery passing portion of the part to be measured by the pressing cuff, separately from the pressing cuff (Fig. 2; paragraph 0031: “Arterial pressure applied to sensor interface assembly 38 and is transferred as a fluid pressure from interface assembly 38 to waveform pressure transducer 40 through tube 44”), 
the sensor assembly comprising: 
a fluid chamber (Fig. 4A, sensor interface chamber 210); 
a pressure transmitting fluid accommodated in the fluid chamber (Paragraph 0048: “A fluid coupling medium fills chamber 210, passage 208 and tube 44 all the way to transducer 40”); and 
a pressure sensor for detecting pressure of the pressure transmitting fluid as pressure applied to the artery passing portion of the part to be measured (Fig. 4, transducer 40), 
the fluid chamber includes 

a plate member disposed on a side opposite to the part to be measured along the film and having a flat shape along a longitudinal direction of a wrist serving as the part to be measured (Fig. 4A, top plate 150, V mount 154, diaphragm lock 156), and 
a cylindrical connecting tube part integrally formed with the plate member and extending from the plate member to a side opposite to the part to be measured (Fig. 4A, diaphragm lock 156 (an annular ring) shown having vertical portion extending upwards, thus forming a cylindrical tube connecting part integrally formed with diaphragm lock 156; alternatively, funnel-shaped V mount also has similar vertical features which read on a “cylindrical connecting tube part”), 
a peripheral edge of the film is welded to a peripheral edge of the plate member (Fig. 4A; paragraph 0053: “Inner portion 166a is trapped or captured between lip 252 of diaphragm lock 156 and the bottom rim of lower V mount 154. Inner portion 166A is preferably adhesively affixed between lip 252 and lower V mount 154”), 
the connecting tube part has a through hole that allows the pressure transmitting fluid to flow across the plate member (Fig. 4A, bore 250; paragraph 0050: “Bore 250 extends through diaphragm lock 156 and with upper V mount 152, defines a portion of fluid passage 208”), 
the pressure sensor has a main part (Fig. 2, transducer 40) for detecting the pressure of the pressure transmitting fluid and a cylindrical introduction tube part for guiding the pressure transmitting fluid to the main part (Fig. 2, connection tube 44), and 

the plate member has spacers protruding towards the film for securing a gap between the plate member and the film (Fig. 4A, sidewall 162 and/or damping ring 164 secure a gap (either expansion cavity 240 or fluid chamber 210) between diaphragm lock 156 and/or V mount 154 and upper diaphragm 166; see case law citations below). 
Archibald does not teach the invention wherein the spacers extend radially around the through hole along a surface facing the film of the plate member.  Although a similar argument can be made regarding duplication of parts as specified above, Examiner presents more explicit evidence: 
Rastegar teaches the invention wherein the spacers extend radially around the through hole along a surface facing the film of the plate member (Paragraph 0049: radial spacers may be used, among other shapes, as seen in, e.g., Fig. 1).  Rastegar teaches analogous art in the technology of blood pressure monitoring (Fig. 15) and pressure-applying devices (Abstract).
The choice of using multiple spacers as opposed to using a single ring-shaped spacer reads upon obvious modifications of: 
changes in shape (In reLarson,
duplication of parts (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)).
Furthermore, since Rastegar teaches that a variety of shapes may be used as spacer elements, it would have been an obvious matter of design choice to have utilized multiple radially-disposed spacers as taught by Rastegar.  Absent a teaching as to criticality of requiring multiple spacers arranged in a radial fashion, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute nay significance (novel or unexpected results) to a particular arrangement. 
	Re. Claim 5: Archibald in view of Rastegar teach the invention according to claim 1.  Archibald further teaches the invention wherein the plate member has rigidity (Claim 9: “The apparatus of claim 8 wherein: the force application body further comprises a chamber partially filled with a fluid and mounted to the rigid section…;” one skilled in the art would appreciate that the top plate 150 comprising part of the rigid section would be formed of a rigid material; paragraph 0047: “Upper V mount 152, which is made from a material such as nylon and forms detent 220 and socket 132 for pivotally receiving a ball member 128 of piston rod 108;” fig. 4A, showing V mount 154 being made of the same material as V mount 152).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Archibald et al. (U.S. 2006/0116588 A1) (hereinafter – Archibald) in view of Rastegar et al. (U.S. 2008/0045866 A1) (hereinafter – Rastegar) in further view of Adkins (U.S. 2007/0287923 A1) (hereinafter – Adkins).
Re. Claims 3 and 4 Archibald in view of Rastegar teach the invention according to claim 1.  Archibald and Rastegar do not teach a wiring substrate located on a plate member; instead, Archibald teaches the wiring substrate to be located on a pressure sensor (Fig. 6, connectors 304, leads 306) which is in fluid communication with the fluid chamber via a connection tube.
Adkins teaches a sensor having a fluid-filled chamber (Fig. 4, fluid 400 formed by gasket or seal member 434), having a plate member and sensor located on the plate member (Fig. 4, piezoelectric disk member 322 on top of substrate member 320).  Adkins shows electrical leads (Fig. 5, electrical leads 520), wherein connection points (Fig. 5, small circles on 510 and 500) are connected to conjoined substrate member 510 and piezoelectric member 500, thus reading on a “wiring substrate” as required by the applicant, i.e., an area where wires are to be mounted.  Adkins teaches analogous art in the technology of wrist-worn blood pressure monitoring. 
The electrical leads 520 extending from such connection points also transfer signal (Paragraph 0079: “The electrical leads 520 connect the piezoelectric element 500 to the transimpedance amplifier (not shown) to convert the current into voltage”) regarding the pressure signal (Figs. 13, 13A), thus reading on the requirements of claim 4.
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the invention of Archibald in view of Rastegar to have arranged the pressure sensor and its wiring substrate to have the sensor and wiring substrate collocated on the plate member as taught by Adkins, the motivation being that shortening the distance between the sensor (and .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Archibald et al. (U.S. 2006/0116588 A1) (hereinafter – Archibald) in view of Rastegar et al. (U.S. 2008/0045866 A1) (hereinafter – Rastegar) in further view of Quan et al. (U.S. 2020/0305740 A1) (hereinafter – Quan).
Re. Claim 6: Archibald in view of Rastegar teach the invention according to claim 1.  Archibald and Rastegar do not teach the plate member having a dimension in a circumferential direction along a circumference of the wrist is within a range of 15 mm to 100 mm, and a dimension in a width direction along a longitudinal direction of the wrist is within a range of 20 mm to 30 mm.
Quan teaches a sensor supported by various layers, i.e., plate members (Fig. 5B, any one of insulating layers 541, 543, or spacer layer 545 supporting the sensor 546 opposite a side to be measured), having dimensions which overlap with the dimensions of the required claim: (Paragraph 0089: “…The electrode(s) can be various dimensions, such as in the range of 0.5 mm to 6 mm wide, a range of range of 0.5 mm to 1 cm wide, and 0.5 mm to 3 cm long;” fig. 5A-5B, showing spacer/insulating elements, i.e., plate members, overlaid and having similar dimensions to the copper electrode(s)).  Quan teaches analogous art in the technology of wrist-worn blood pressure monitoring (Paragraphs 0001-0008, Figs. 6A, 6C).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the plate member of Archibald (Fig. 4A, top plate 150, V mount 154, and/or diaphragm lock 156) to be within the required ranges, the motivation being that since the size of the plate member is a result effective variable which contributes to the overall sensing capabilities of the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Examiner further notes that Claim 14 of Archibald recites: “… the sensor comprising: a pressure transducer; an active area having a dimension greater than a diameter of the artery for compressively contacting tissue over the artery…”  The active area is circular, wherein its dimension (i.e., diameter) reads on both a dimension in the circumferential direction (across the wrist) and in the longitudinal direction).  Since the diameter of the radial artery is well-known to be around 2-3mm, Archibald’s recitation of “an active area having a dimension greater than a diameter of the artery” defines a range which encompasses the range required by the applicant.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument that Archibald does not teach a plate member:
Each part identified in Archibald (top plate 150, V mount 154, and diaphragm lock 156) serve as, either individually or in combination, structural elements which read upon Applicant’s requirement of a plate member.  For instance, the top plate 150 alone has at least a portion of its surface which is indicated to be flat along a longitudinal direction of a wrist (Figs. 1, 4A).  A similar surface may be found in the other structural elements cited.  Examiner notes that the phrasing “having a flat shape along a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791